Dear Mr. Matherne:
You ask this office if the law permits you to hold the elected local office of Lafourche Parish Councilman while continuing in your full-time unclassified employment as Director of Campus Recreation at Nicholls State University.
While R.S. 42:63(D)1 of the Louisiana Dual Officeholding and Dual Employment Laws would prohibit one from holding local elective office and employment in the government of the state, there exists in the law an exemption applicable in your situation. R.S. 42:66(B) permits one to hold both local elective office and employment in a professional educational capacity with a university. R.S. 42:66(B) states:
  B. Nothing in this Part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, and parish or city school board from holding at the same time an elective or appointive office.
You advise us that your responsibilities include teaching classes beginning in the upcoming fall semester at the university. We consider this circumstance to place you within the category of those employed in a professional educational capacity. Because the exemption is applicable, you may hold these positions concurrently.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  June 24, 2003
1 R.S. 42:63(D) states:
D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.